Name: Commission Regulation (EC) No 1109/97 of 18 June 1997 setting the intervention thresholds in the fruit and vegetables sector for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|31997R1109Commission Regulation (EC) No 1109/97 of 18 June 1997 setting the intervention thresholds in the fruit and vegetables sector for the 1997/98 marketing year Official Journal L 162 , 19/06/1997 P. 0012 - 0013COMMISSION REGULATION (EC) No 1109/97 of 18 June 1997 setting the intervention thresholds in the fruit and vegetables sector for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Articles 27 (1) and (2) and 57 thereof,Whereas Article 27 of Regulation (EC) No 2200/96 provides for the possibility of setting an intervention threshold if the market in a product listed in Annex II thereto is suffering or at risk of suffering from widespread structural imbalances giving or liable to give rise to too large a volume of withdrawals; whereas such a development would be likely to cause budget problems for the Community;Whereas the conditions laid down in the abovementioned Article 27 are satisfied for certain products; whereas, therefore, intervention thresholds should be set for tomatoes, cauliflowers, peaches, nectarines, apples, table grapes, lemons, oranges, satsumas, clementines, mandarins, melons and watermelons;Whereas the intervention threshold for each of those products should be set on the basis of a percentage of the average production intended for consumption in the natural state over the last five marketing years for which data are available; whereas, in addition, the period to be taken into account for the assessment of the overrun in the intervention threshold for each of those products should be determined;Whereas, pursuant to the abovementioned Article 27, an overrun of the intervention threshold is to give rise to a reduction in the Community withdrawal compensation in the following market year; whereas the results of such an overrun should be determined for each of the products concerned; whereas a reduction in proportion to the size of the overrun should be fixed but restricted to a certain percentage;Whereas Article 57 of the abovementioned Regulation provides that if measures are needed to facilitate the transition from the previous arrangements to those established by that Regulation, such measures must be adopted in accordance with the procedure laid down in Article 46; whereas such measures are necessary for certain products whose marketing year has already started; whereas, therefore, the intervention threshold for the 1997/98 marketing year, the first period of application of the new arrangements, should be fixed for those products; whereas the period on the basis of which the overrun of the intervention threshold is to be assessed should be determined, taking account of those circumstances;Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 The following intervention thresholds are set for the 1997/98 marketing year:>TABLE>Article 2 The overrun of the intervention threshold for the above products shall be assessed on the basis of withdrawals effected during the following periods:>TABLE>Article 3 If the quantity subject to withdrawals of one of the products listed in Article 1 during the period set in Article 2 exceeds the threshold set in Article 1, the Community withdrawal compensation set pursuant to Article 26 of Regulation (EC) No 2200/96 shall be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold.However, the reduction in the Community compensation shall not exceed 30 %.Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.